***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
PETER WHITE v. LATIMER POINT CONDOMINIUM
         ASSOCIATION, INC., ET AL.
                 (AC 41345)
                        Keller, Bright and Flynn, Js.

                                  Syllabus

The plaintiff, an owner of a condominium unit that is part of the defendant
   condominium association, sought, inter alia, a permanent injunction
   against the association and the defendants J and E, owners of a neigh-
   boring condominium unit, to prevent J and E from rebuilding their unit,
   pursuant to federal and town regulations, after the original unit sustained
   storm damage. The plaintiff alleged that the rebuilding plan, as approved
   by the association’s board, would decrease the plaintiff’s water views
   of Long Island Sound to a percentage not permitted by the association’s
   bylaws. Although the initial rebuilding plans did project a decrease of
   the plaintiff’s water views in violation of the bylaws, the plan that was
   approved actually projected an increase of the plaintiff’s water views
   by over 2 percent with certain tree trimming and vegetation removal.
   After the plaintiff appeal to the association’s board, which upheld the
   approval of the construction application, he filed an action in the Supe-
   rior Court, which rendered judgment in favor of the defendants, conclud-
   ing that the plaintiff had failed to establish that the actions of the
   association in approving the construction application of J and E were
   improper. The plaintiff then appealed to this court, claiming, inter alia,
   that the court rendered a judgment that was neither legally correct nor
   factually supported by the record in that the court failed to make factual
   findings to support its decision. Held that the plaintiff failed to demon-
   strate that the court erred in rendering judgment in favor of the defen-
   dants, as the record could be read to support the court’s conclusion
   that the plaintiff had failed to meet his burden; because the court’s
   decision lacked detailed factual findings and a statement regarding its
   legal bases, there was no way for this court to determine whether the
   trial court found the plaintiff’s testimony or evidence concerning the
   reduction in his primary water view not credible, whether it weighed
   the evidence and found the defendants’ evidence more credible or simply
   more persuasive, or whether something else persuaded the court that
   the plaintiff had not met his burden, as the plaintiff, who argued that
   the court failed to make any factual findings but did not seek an articula-
   tion or rectification of the court’s decision, did nothing to ensure that
   this court would have a record on appeal that included such factual
   findings and the legal bases for the court decision, there was no indica-
   tion in the record that the trial court disregarded case law, as claimed
   by the plaintiff, and in the absence of an articulation, this court presumed
   that the trial court acted correctly and undertook a proper analysis of
   the law.
          Argued March 18—officially released August 13, 2019

                             Procedural History

   Action for, inter alia, a permanent injunction to pro-
hibit the defendant home owners from continuing con-
struction on a new condominium unit, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New London and tried to the court, Hon. Joseph
Q. Koletsky, judge trial referee; judgment for the defen-
dants, from which the plaintiff appealed to this court.
Affirmed.
   Vincent John Purnhagen, for the appellant (plaintiff).
   Robert B. Flynn, for the appellees (defendants).
                         Opinion

   BRIGHT, J. The plaintiff, Peter White, appeals from
the judgment of the trial court, ruling in favor of the
defendants, Latimer Point Condominium Association,
Inc., (association), and Gennaro Modugno and Eliza-
beth Modugno, whom we collectively refer to as the
Modugnos, on the plaintiff’s complaint, which was
brought pursuant to General Statutes § 47-278.1 On
appeal, the plaintiff claims that the court misapplied
and disregarded relevant case law, that it failed to apply
properly the 10 percent rule contained in the associa-
tion’s bylaws,2 that it ignored overwhelming evidence
that the association failed to comply with its tree trim-
ming schedule, and that it rendered a judgment that is
neither legally correct nor factually supported by the
record. We affirm the judgment of the trial court.
   The record reveals the following uncontested facts
and procedural history, which are relevant to the plain-
tiff’s appeal. The plaintiff is the owner of unit 23 at
the Latimer Point Condominiums (Latimer), a common
interest ownership community established pursuant to
General Statutes § 47-200 et seq. Latimer is situated on
Fishers Island Sound in Stonington. The Modugnos are
owners of unit 7 at Latimer. Unit 7 is situated between
unit 23 and Fishers Island Sound. All of the unit owners
at Latimer are organized as the association, and the
association is governed by a board of directors (board).
The association, pursuant to Article XIV of its bylaws,
has in place an Architectural Control Committee (com-
mittee) that is staffed and managed by volunteers.
    Because of extensive storm damage to unit 7, the
Modugnos applied for approval from the committee to
build a new home, elevated in height, to meet the new
Federal Emergency Management Agency building stan-
dards and the town of Stonington’s zoning regulations.
The plaintiff objected to the application on the ground
that the new home would interfere substantially with
his water view, by obstructing that view by more than
the 10 percent allowed under the bylaws. In particular,
§ 14.1.2 of the bylaws provides, in relevant part, that
the association ‘‘shall ensure that no member’s water
view shall ever be diminished by more than 10 [percent]
due to cumulative constructions of other units and/or
the association, without the written consent of such
member(s) . . . . In the event any unit’s water view is
increased by action pursuant to [§] 14.2, or other means,
such increase shall be included in the 10 [percent] deter-
mination.’’ Section 14.2 provides, in relevant part, that
‘‘in order to reasonably preserve trees and vegetation
on members’ properties; and to enhance members’ . . .
existing water views from their units; the board and
the [committee] shall regulate the planting, cutting,
trimming and removal of trees, shrubs, hedges, and veg-
etation.’’
   The committee retained Arthur Hayward, a licensed
land surveyor, to conduct a primary water view analysis
to determine whether the Modugnos’ proposed new
home would obstruct the plaintiff’s primary water view
to a degree greater than allowed by the bylaws. Hay-
ward concluded that the Modugnos’ proposed house
would decrease the plaintiff’s water view by 15.4 per-
cent if there was no offsetting vegetation removal and
trimming. With various vegetation removal and trim-
ming, however, Hayward concluded that the plaintiff’s
water view after construction of the Modugnos’ new
house actually would increase by 41.2 percent. The
plaintiff offered no contrary evidence to the committee.
   On the basis of Hayward’s conclusions, the commit-
tee determined that it was obliged to approve the
Modugnos’ proposal. Nevertheless, it did not order all
of the vegetation removal suggested by Hayward. In
particular, it ordered one tree trimmed, instead of
removed. As a result, Hayward recalculated the effect
on the plaintiff’s water view and determined that the
plaintiff’s water view still would be increased by a net
2.1 percent with the Modugnos’ proposed house and
the vegetation removal and trimming ordered by the
committee. Following the committee’s approval, the
plaintiff appealed to the board, which upheld the com-
mittee’s decision. The construction plans later were
approved by the Stonington Planning and Zoning Com-
mission, and the Modugnos proceeded to build their
home.
   During this process, the plaintiff filed an action in
the Superior Court, pursuant to § 47-278. In count one
of his amended complaint, the plaintiff alleged that the
committee and the association ‘‘failed to follow and
enforce the provisions of Article XIV of the bylaws for
construction projects as it pertains to unit owner water
view protection when it approved [the] Modugnos con-
struction application [(application)] thereby negatively
impacting the primary water view of the plaintiff’s unit
in contravention of the bylaws.’’ He also alleged, in
count two, that the association was in violation of § 47-
278 because ‘‘the tree trimmings [were] not being car-
ried out by the [association] as it resolved in September,
2005.’’3 The plaintiff sought a temporary and permanent
injunction enjoining the Modugnos from ‘‘commencing
or continuing with the construction’’ of their home,4 an
order requiring the committee and the association to
follow and enforce the bylaws, monetary damages,
costs and attorney’s fees, as well as any other legal or
equitable relief appropriate.
  The case was tried to the court over five days.5 The
plaintiff’s only witness was himself. Relevant to this
appeal, the plaintiff testified, among other things, that
he, as a layperson, calculated the loss of his primary
water view from construction of the Modugnos’ house
as 16.3 percent without vegetation trimming and
removal and 15.4 percent with such trimming and
removal. The plaintiff based his calculations on a photo-
graph of his primary water view on which he overlaid
grids to calculate the loss of his water view. He also
testified about a 2002 dispute with another neighbor
over the trimming of chokecherry trees, which resulted
in the committee in 2005 adopting a trimming schedule
for those trees. He further testified that the committee
had failed to trim the trees according to that schedule.
   The defendants called four witnesses, including Hay-
ward. Hayward testified about his training and experi-
ence as a licensed professional land surveyor since
1975. He then testified at length regarding the method
he used to reach the conclusions he reported to the
committee regarding the effect the Modugnos’ construc-
tion of their new house would have on the plaintiff’s
primary water view. In particular, he explained how he
determined that the house would reduce the plaintiff’s
water view by 15.4 percent without any vegetation
removal or trimming and would increase the plaintiff’s
water view by 2.1 percent with vegetation trimming and
removal as specified by the committee. He also testified
regarding the differences between his methodology and
that used by the plaintiff.
   The defendants also presented Andrew Feinstein, the
chairman of the committee. Feinstein testified that he
was chairman during the period when the committee
approved the Modugnos’ application, and had been on
the committee since 2008. He testified about the process
by which the Modugnos’ application was approved. He
also testified about the committee’s process for trim-
ming trees, and specifically about the chokecherry trees
on which the plaintiff testified. He testified as to when
the trimmings of the chokecherry trees took place and
testified that more extensive trimming of the trees has
occurred since approval of the Modugnos’ construction
in order to ensure that the plaintiff’s primary water
view is maintained.
   At the conclusion of the trial, the court rendered
judgment orally in favor of the defendants, concluding
that the plaintiff had failed to establish that the actions
of the association in approving the defendants’ con-
struction application were improper. This appeal
followed.
   The plaintiff claims that the court failed to apply
properly the 10 percent rule contained in the bylaws,
ignored overwhelming evidence that the association
failed to comply with its tree trimming schedule, and
rendered a judgment that is neither legally correct nor
factually supported by the record. The plaintiff also
complains throughout his appellate brief that the court
failed to make any factual findings, including his argu-
ment that ‘‘[b]ecause the trial court made absolutely
no findings of fact in its memorandum of decision, it
is impossible to determine how exactly the trial court
came to its conclusion that the defendants were in
substantial compliance with the bylaws. By reaching its
decision without making any findings of fact in support
thereof, the trial court was able to completely disregard
relevant case law . . . .’’ He also argues that ‘‘there
was no specific finding of fact by the trial court that,
due to the tree trimming and vegetation removal pro-
posed by the [committee], the [Modugnos’] 2015 build-
ing application was brought into compliance with the
bylaws’ [10] percent rule.’’ On the basis of the limited
record before us, we conclude that the plaintiff’s claims
are fatally flawed.
   When the facts underlying a claim on appeal are not
in dispute and that claim is subject to plenary review,
‘‘the precise legal analysis undertaken by the trial court
is not essential to the reviewing court’s consideration of
the issue on appeal.’’ (Footnote omitted.) Community
Action for Greater Middlesex County, Inc. v. American
Alliance Ins. Co., 254 Conn. 387, 396, 757 A.2d 1074
(2000). When, however, the plaintiff’s claim necessarily
challenges the court’s factual determinations, we
employ the clearly erroneous standard of review to the
court’s factual findings: ‘‘A finding of fact will not be
disturbed unless it is clearly erroneous . . . . In
applying the clearly erroneous standard to the findings
of a trial court, we keep constantly in mind that our
function is not to decide factual issues de novo.’’ (Cita-
tions omitted; internal quotation marks omitted.) MJM
Landscaping, Inc. v. Lorant, 268 Conn. 429, 436–37, 845
A.2d 382 (2004). Moreover, ‘‘[i]t is within the province
of the trial court, when sitting as the fact finder, to
weigh the evidence presented and determine the credi-
bility and effect to be given the evidence. . . . Credibil-
ity must be assessed . . . not by reading the cold
printed record, but by observing firsthand the witness’
conduct, demeanor and attitude.’’ (Internal quotation
marks omitted.) Wyatt Energy, Inc. v. Motiva Enter-
prises, LLC, 308 Conn. 719, 737, 66 A.3d 848 (2013).
   At the outset, we observe that our review of the
plaintiff’s claims is not foreclosed completely but,
rather, is restricted severely by the following circum-
stances. First, we note that there is no indication in
the record before us that the trial court ‘‘completely
disregard[ed] relevant case law.’’ Although the court’s
decision in this case lacks detailed factual findings and
a statement regarding its legal bases, and although the
plaintiff raises this insufficiency throughout his appel-
late brief, the plaintiff did nothing to help ensure that
we would have a record on appeal that included such
factual findings and the legal bases for the court’s deci-
sion. In this case, the trial court rendered a short oral
decision, which stated in relevant part: ‘‘I find on all
counts for the [Modugos] and the [association]. The
plaintiff has failed to prove that there was other than
substantial compliance with the bylaws in respect to
the actions of the [b]oard in approving the . . . appli-
cation for the Modugno[s’] 2015 construction—the 2015
[a]pplication. . . . [J]udgment . . . enters for the
defendant[s]. . . . [T]he court finds that . . . the
plaintiff has failed to prove that the [b]oard’s action
approving the 2015 application was in any way
improper.’’ (Emphasis added.)
   Second, although rendering judgment in favor of the
defendants on the entirety of the plaintiff’s complaint,
the court’s decision did not mention the second count
of the plaintiff’s complaint, regarding the tree trimming
schedule, in its decision. See United Amusements &
Vending Co. v. Sabia, 179 Conn. App. 555, 560–62, 180
A.3d 630 (2018) (Appellate Court unable to review
claims of error because trial court made no factual
findings related to claims and appellant did not
request articulation).6
  Third, the plaintiff did not seek an articulation or a
rectification of the court’s decision pursuant to Practice
Book § 66-5, and he failed to alert the court to the fact
that its oral decision did not comply with the require-
ments of Practice Book § 64-1.
   Practice Book § 64-1 provides in relevant part: ‘‘(a)
The trial court shall state its decision either orally or
in writing, in all of the following: (1) in rendering judg-
ments in trials to the court in civil and criminal matters
. . . . The court’s decision shall encompass its conclu-
sion as to each claim of law raised by the parties and
the factual basis therefor. . . .
   ‘‘(b) If the trial judge fails to file a memorandum of
decision or sign a transcript of the oral decision in any
case covered by subsection (a), the appellant may file
with the appellate clerk a notice that the decision has
not been filed in compliance with subsection (a). The
notice shall specify the trial judge involved and the date
of the ruling for which no memorandum of decision
was filed. The appellate clerk shall promptly notify the
trial judge of the filing of the appeal and the notice.
The trial court shall thereafter comply with subsection
(a).’’ (Emphasis added.)
   Practice Book § 66-5 provides in relevant part: ‘‘A
motion seeking corrections in the transcript or the trial
court record or seeking an articulation or further articu-
lation of the decision of the trial court shall be called
a motion for rectification or a motion for articulation,
whichever is applicable. Any motion filed pursuant to
this section shall state with particularity the relief
sought and shall be filed with the appellate clerk. Any
other party may oppose the motion by filing an opposi-
tion with the appellate clerk within ten days of the filing
of the motion for rectification or articulation. The trial
court may, in its discretion, require assistance from the
parties in providing an articulation. Such assistance
may include, but is not limited to, provision of copies
of transcripts and exhibits. . . .’’7
   Consequently, in the present case, we lack the benefit
of any findings or legal bases for the decision of the
trial court, other than the court’s finding that ‘‘the plain-
tiff has failed to prove that there was other than substan-
tial compliance with the bylaws in respect to the actions
of the [b]oard in approving the . . . application for the
Modugno[s’] 2015 construction—the 2015 [a]pplica-
tion.’’ ‘‘Where an appellant has failed to avail himself
of the full panoply of articulation and review proce-
dures, and absent some indication to the contrary, we
ordinarily read a record to support, rather than to con-
tradict, a trial court’s judgment.’’ Bell Food Services,
Inc. v. Sherbacow, 217 Conn. 476, 482, 586 A.2d 1157
(1991). Citing Bell Food Services, Inc., this court
recently reaffirmed that ‘‘our appellate courts often
have recited, in a variety of contexts, that, in the face
of an ambiguous or incomplete record, we will presume,
in the absence of an articulation, a trial court acted
correctly, meaning that it undertook a proper analysis
of the law and made whatever findings of fact were
necessary.’’ (Emphasis in original) Zaniewski v. Zanie-
wski, 190 Conn. App. 386, 396,         A.3d     (2019); see
also Sunset Gold Realty, LLC v. Premier Building &
Development, Inc., 133 Conn. App. 445, 456 n.7, 36 A.3d
243 (‘‘[b]ecause neither of the parties requested an artic-
ulation to fortify the record, to the extent that it is
unclear what the court relied on . . . we read an
ambiguous trial record to support, rather than under-
mine, the judgment’’), cert. denied, 304 Conn. 912, 40
A.3d 319 (2012).
   The record in this case can be read in a number of
ways to support the trial court’s finding that the plaintiff
failed to meet his burden of proof. The court may have
found the plaintiff’s testimony regarding the reduction
in his primary water view not credible. Alternatively,
the court simply may have found Hayward’s testimony
more persuasive than that of the plaintiff. As noted
previously in this opinion, the plaintiff testified as a
layperson. Hayward has been a licensed professional
land surveyor for more than forty years. Furthermore,
the court was not required to accept the plaintiff’s prof-
fered methodology over Hayward’s.
  Indeed, during oral argument before this court, the
plaintiff’s attorney specifically was asked by Judge
Flynn: ‘‘Well, let me ask you something, there were two
views of the evidence, correct . . . one that the 10
percent rule was satisfied, and one that it was not?’’
Counsel responded: ‘‘Yes, Your Honor.’’ Counsel then
agreed that this required that he demonstrate clear error
in the trial court’s decision in order to be successful
on appeal. Nevertheless, because there was conflicting
evidence of compliance, and the court set forth no fac-
tual findings or legal bases in its decision, the plaintiff
cannot demonstrate clear error, and we will not pre-
sume it. The same is true with respect to the plaintiff’s
argument that the committee, the board, and the court
should not have relied on anticipated vegetation
removal and trimming to conclude that there was com-
pliance with the 10 percent rule. The court may have
found the plaintiff’s testimony and other evidence
unpersuasive or it may have concluded that Feinstein’s
testimony was more believable.
  In conclusion, the court found that the plaintiff did
not prove his case; we know nothing more than that.
There is no way for us to determine whether the court
found the plaintiff’s testimony and/or evidence com-
pletely noncredible, whether it weighed the evidence
and found the defendants’ evidence more credible or
simply more persuasive, or whether something else per-
suaded the court that the plaintiff had not met his
burden.
   ‘‘This court will neither speculate with regard to the
rationale underlying the court’s decision nor, in the
absence of a record that demonstrates that error exists,
presume that the court acted erroneously. See, e.g.,
State v. Milner, 325 Conn. 1, 13, 155 A.3d 730 (2017);
Stacy B. v. Robert S., 165 Conn. App. 374, 382, 140 A.3d
1004 (2016).’’ Rose B. v. Dawson, 175 Conn. App. 800,
805; 169 A.3d 346 (2017). ‘‘It is well settled that [we]
do not presume error; the trial court’s ruling is entitled
to the reasonable presumption that it is correct unless
the party challenging the ruling has satisfied its burden
demonstrating the contrary.’’ (Internal quotation marks
omitted.) Ellen S. v. Katlyn F., 175 Conn. App. 559, 565,
167 A.3d 1182 (2017). Because the record can be read
to support the court’s conclusion that the plaintiff failed
to meet his burden, the plaintiff has failed to demon-
strate that the court erred.
      The judgment is affirmed.
      In this opinion, the other judges concurred.
  1
     General Statutes § 47-278 provides: ‘‘(a) A declarant, association, unit
owner or any other person subject to this chapter may bring an action to
enforce a right granted or obligation imposed by this chapter, the declaration
or the bylaws. The court may award reasonable attorney’s fees and costs.
   ‘‘(b) Parties to a dispute arising under this chapter, the declaration or the
bylaws may agree to resolve the dispute by any form of binding or nonbinding
alternative dispute resolution, provided: (1) A declarant may agree with the
association to do so only after the period of declarant control has expired;
and (2) an agreement to submit to any form of binding alternative dispute
resolution must be in a record authenticated by the parties.
   ‘‘(c) (1) (A) Except as otherwise provided under subdivision (2) of this
subsection, before an association brings an action or institutes a proceeding
against a unit owner other than a declarant, the association shall schedule
a hearing to be held during a regular or special meeting of the executive board
and shall send a written notice by certified mail, return receipt requested,
and by regular mail, to the unit owner at least ten business days prior to
the date of such hearing. Such notice shall include a statement of the nature
of the claim against the unit owner and the date, time and place of the hearing.
   ‘‘(B) The unit owner shall have the right to give testimony orally or in
writing at the hearing, either personally or through a representative, and
the executive board shall consider such testimony in making a decision
whether to bring an action or institute a proceeding against such unit owner.
   ‘‘(C) The executive board shall make such decision and the association
shall send such decision in writing by certified mail, return receipt requested,
and by regular mail, to the unit owner, not later than thirty days after
the hearing.
   ‘‘(2) The provisions of subdivision (1) of this subsection shall not apply
to an action brought by an association against a unit owner (A) to prevent
immediate and irreparable harm, or (B) to foreclose a lien for an assessment
attributable to a unit or fines imposed against a unit owner pursuant to
section 47-258.
   ‘‘(d) (1) Any unit owner other than a declarant, seeking to enforce a right
granted or obligation imposed by this chapter, the declaration or the bylaws
against the association or another unit owner other than a declarant, may
submit a written request to the association for a hearing before the executive
board. Such request shall include a statement of the nature of the claim
against the association or another unit owner.
   ‘‘(2) Not later than thirty days after the association receives such request,
the association shall schedule a hearing to be held during a regular or special
meeting of the executive board and shall send written notice by certified
mail, return receipt requested, and by regular mail, to the unit owner at
least ten business days prior to the date of such hearing. Such notice shall
include the date, time and place of the hearing. Such hearing shall be held
not later than forty-five days after the association receives such request.
   ‘‘(3) The executive board shall make a decision on the unit owner’s claim
and the association shall send such decision in writing by certified mail,
return receipt requested, and by regular mail, to the unit owner, not later
than thirty days after the hearing.
   ‘‘(4) The failure of the association to comply with the provisions of this
subsection shall not affect a unit owner’s right to bring an action pursuant
to subsection (a) of this section.’’
   2
     Specifically, § 14.1.2 of the bylaws provides, in relevant part, that the
association ‘‘shall ensure that no member’s water view shall ever be dimin-
ished by more than 10 [percent] due to cumulative constructions of other
units and/or the association, without the written consent of such mem-
ber(s) . . . .’’
   3
     On appeal, the plaintiff also claims a violation of General Statutes § 47-
75 (a), which provides: ‘‘Each unit owner, and the association of unit owners,
shall comply with this chapter, the condominium instruments, and the rules
and regulations adopted pursuant thereto. Failure to so comply shall be
ground for an action to recover damages or for injunctive relief, or for any
other relief to which the party bringing such action may be entitled. Such
action may be brought by the association of unit owners against any unit
owner or owners or, in any proper case, by one or more aggrieved unit
owners on their own behalf or as a class action. If any such action results
in a final judgment or decree in favor of the party instituting such action,
such judgment or decree may incorporate a provision for reasonable attor-
ney’s fees, as specified in such judgment or decree, to be paid by the party
against whom such judgment or decree is entered.’’ The plaintiff, however,
did not allege such a violation in his complaint, nor did the trial court
mention this statute in its decision. Accordingly, we do not consider it.
   4
     The defendants argue, in part, as they did before the trial court, that the
plaintiff was not entitled to the injunctive relief sought because the
Modugnos had completed construction of their home, rendering their specifi-
cally requested relief moot, long before trial. They argue that the plaintiff
never sought a temporary injunction to stop the construction, and that the
plaintiff should be prohibited from modifying his requested relief to now
include a request that the court order the Modugnos to tear down a portion
of their completed home. The trial court did not rule on the mootness issue
because it concluded that the plaintiff had failed to meet his burden on the
issue of whether the association had failed to comply with its bylaws.
   5
     The court consolidated for trial this case and a similar case in which
owners of another Latimer unit alleged that the Modugnos’ new house
improperly decreased their water view. Wojeck v. Latimer Point Condomin-
ium Assn. Inc., Superior Court, judicial district of New London, Docket
No. CV-XX-XXXXXXX-S (January 7, 2014).
   6
     The defendants state in their brief that the plaintiff has appealed only
from the court’s judgment as to count one of his complaint, and that he
has not appealed from the court’s judgment in favor of the defendants on
count two. The plaintiff did not dispute this contention in his reply brief.
Although the plaintiff’s appeal form does not limit his appeal to count one
of his complaint, the plaintiff’s briefs do not address substantively count
two of his complaint, and the relief requested by the plaintiff on appeal
relates solely to count one. Consequently, to the extent the plaintiff did
appeal from the judgment rendered against him on count two of his com-
plaint, we deem any claims regarding that portion of the judgment aban-
doned. See Awdziewicz v. Meriden, 317 Conn. 122, 125 n.3, 115 A.3d 1084
(2015) (‘‘[when] an issue is merely mentioned, but not briefed beyond a
bare assertion of the claim, it is deemed to have been waived’’ [internal
quotation marks omitted]); Harris v. Bradley Memorial Hospital & Health
Center, Inc., 306 Conn. 304, 319, 50 A.3d 841 (2012) (‘‘[a]n appellant who
fails to brief a claim abandons it’’ [emphasis omitted; internal quotation
marks omitted]), cert. denied, 569 U.S. 918, 133 S. Ct. 1809, 185 L. Ed. 2d
812 (2013).
   7
     Practice Book § 61-10 (b) provides in relevant part that ‘‘[t]he failure of
any party on appeal to seek articulation pursuant to Section 66-5 shall not
be the sole ground upon which the court declines to review any issue or
claim on appeal.’’ The commentary to that section explains, however, that
‘‘subsection (b) is not intended to preclude the court from declining to
review an issue where the record is inadequate for reasons other than solely
the failure to seek an articulation, such as, for example, the failure to procure
the trial court’s decision pursuant to Section 64-1 (b) . . . .’’